  Case 14-29827         Doc 86     Filed 12/17/18 Entered 12/17/18 14:41:04       Desc Main
                                    Document     Page 1 of 16


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE:                                         ) Chapter 7
                                                )
                                                ) Case No. 14-29827
 180 PROPERTIES LLC aka CLEANSLATE              ) Jointly Administered
 PROPERTIES SERVICES, LLC,                      )

                         Debtor.                ) Honorable Pamela S. Hollis
                                                )
                                                ) Hearing Date: January 10, 2019
                                                ) Hearing Time: 10:30 a.m.

                                   NOTICE OF APPLICATION

TO:     See Attached Service List

       PLEASE TAKE NOTICE that on January 10, 2019 at 10:30 a.m., the undersigned shall
appear before the Honorable Pamela S. Hollis, or whomever may be sitting in her place and stead,
in courtroom 644, United States Bankruptcy Court for the Northern District of Illinois, Eastern
Division, 219 S. Dearborn, Chicago, IL 60604 and will then and there present the First and Final
Fee Application of Fox Rothschild LLP as Counsel to Chapter 7 Trustee for Allowance of
Compensation and Reimbursement of Expenses and Related Relief, at which time you may
appear if you deem fit.

      Dated: December 17, 2018                      Respectfully submitted,

                                                    /s/ Ira Bodenstein
                                                    Ira Bodenstein (# 3126857)
                                                    FOX ROTHSCHILD LLP
                                                    321 N. Clark Street, Ste. 800
                                                    Chicago, IL 60654
                                                    Tel: (312) 541-0151
                                                    ibodenstein@foxrothschild.com
                                                    Counsel to the Chapter 7 Trustee




ACTIVE\64273480.v1-12/17/18
  Case 14-29827         Doc 86   Filed 12/17/18 Entered 12/17/18 14:41:04             Desc Main
                                  Document     Page 2 of 16


                                 CERTIFICATE OF SERVICE

       Ira Bodenstein certifies that he caused to be served a true copy of the above and foregoing
Notice of Application and First and Final Fee Application of Fox Rothschild LLP as Counsel
to Chapter 7 Trustee for Allowance of Compensation and Reimbursement of Expenses and
Related Relief, upon the attached Service List in the manner indicated on this 17th day of
December, 2018

                                                      /s/ Ira Bodenstein




Electronic Mail Notice List – Case No. 14-29827

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •   Terence G Banich tbanich@foxrothschild.com, kjanecki@foxrothschild.com
    •   Ira Bodenstein ibodenstein@foxrothschild.com,
        plove@foxrothschild.com;chdocket@foxrothschild.com
    •   Ira Bodenstein iratrustee@foxrothschild.com,
        IL29@ecfcbis.com;plove@foxrothschild.com;chdocket@foxrothschild.com
    •   Jennifer Devroye jdevroye@foxrothschild.com, kjanecki@foxrothschild.com
    •   Richard M. Fogel rfogel@foxrothschild.com
    •   John W Guzzardo jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
    •   David L Hazan dlhazan@divergrach.com
    •   Kathryn A Klein iln@riezmanberger.com
    •   Jeremy C Kleinman jkleinman@fgllp.com, mmatlock@fgllp.com;csmith@fgllp.com
    •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    •   Lauren Newman lnewman@thompsoncoburn.com,
        chicagodocketing@thompsoncoburn.com;aversis@thompsoncoburn.com;bray@thompso
        ncoburn.com
    •   Landon S Raiford lraiford@jenner.com, mmatlock@jenner.com;JSteffen@jenner.com
    •   Christina Sanfelippo csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com


Via U.S. Regular Mail

Commonwealth Edison                                     Groot Industries Inc.
3 Lincoln Center                                        2500 Landmeier Road
Attn: Bankruptcy Department                             Elk Grove Village, IL 60007
Oakbrook Terrace, IL 60181




                                                  2

ACTIVE\64273480.v1-12/17/18
  Case 14-29827         Doc 86   Filed 12/17/18 Entered 12/17/18 14:41:04      Desc Main
                                  Document     Page 3 of 16


Fifth Third Community Development                180 Properties, LLC 401(k) Plan
Corporation                                      Larry Lefoldt, Independent Fiduciary
c/o David L. Hazan                               Lefoldt & Co., P.A.
Diver, Grach, Quade & Masini, LLP                P.O. Box 2848
111 N. County Street                             Ridgeland, MS 39158-2848
Waukegan, IL 60085
                                                 Christopher Rintz
2121 KK Retail LLC                               c/o Lauren Newman
Quarles & Brady lLP                              Thompson Coburn LLP
Attn: Patrick Schoen                             55 E. Monroe Street, 37th Floor
411 E. Wisconsin Ave., Suite 2350                Chicago, IL 60603
Milwaukee, WI 53202-4426
                                                 Granite State Insurance Company
Internal Revenue Service                         American International Group, Inc.
P.O. Box 7346                                    Michelle A. Levitt, Authorized Rep.
Philadelphia, PA 19101-7346                      175 Water Street, 15th Floor
                                                 New York, NY 10038
JBM Custom Hardwood Flooring
Wolfe and Polovin                                WI-FI Fairway, LLC
180 N. LaSalle Street, Suite 2420                c/o Dickler, Kahn, Slowikowski & Zavell,
Chicago, IL 60601                                Ltd.
                                                 85 W. Algonquin Road, Suite 420
Illinois Department of Employment Security       Arlington Heights, IL 60005
33 South State Street
Chicago, IL 60603                                Wisconsin Department of Revenue
Attn: Bankruptcy Unit – 10th Floor               Special Procedures Unit
                                                 P.O. Box 8901
                                                 Madison, WI 53708-8901




                                             2

ACTIVE\64273480.v1-12/17/18
     Case 14-29827          Doc 86       Filed 12/17/18 Entered 12/17/18 14:41:04                    Desc Main
                                          Document     Page 4 of 16


                             UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    IN RE:                                                  ) Chapter 7
                                                            )
                                                            ) Case No. 14-29827
    180 PROPERTIES LLC aka CLEANSLATE                       ) Jointly Administered
    PROPERTIES SERVICES, LLC,                               )

                              Debtor.                       ) Honorable Pamela S. Hollis
                                                            )
                                                            ) Hearing Date: January 10, 2019
                                                            ) Hearing Time: 10:30 a.m.

       COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION

    Name of Applicant:                              Fox Rothschild LLP

    Authorized to Provide Professional              Ira Bodenstein, Chapter 7 Trustee
    Services to:

    Date of Order Authorizing Employment:           October 21, 2014, effective as of August 25, 2014

    Period for Which Compensation is                August 25, 2014 through June 10, 2018
    Sought:

    Amount of Fees Sought:                          $45,018.001

    Amount of Expense Reimbursement                 $6,019.04
    Sought:

    This is a(n):                      Interim Application                               Final Application

    If this is not the first application filed herein by this professional, disclose as to all prior fee applications:
                                                   Total Requested                                  Any Amount
      Date Filed         Period Covered                                      Total Allowed
                                                 (Fees and Expenses)                              Ordered Withheld
         N/A                N/A                           N/A                  N/A                       N/A
    Applicant: Fox Rothschild LLP                                   Fox Rothschild LLP

    Date:    December 17, 2018                                      By:      /s/ Ira Bodenstein
                                                                             One of its Members



1
 During the relevant period, Fox Rothschild LLP, through its predecessor firm Shaw Fishman Glantz & Towbin
LLC rendered legal services to the Trustee in the total amount of $42,518.00, but has included the amount of
$2,500.00 to prepare and file this fee application as well as any court appearances which may be necessary in
support thereof.


ACTIVE\64273480.v1-12/17/18
  Case 14-29827          Doc 86      Filed 12/17/18 Entered 12/17/18 14:41:04                  Desc Main
                                      Document     Page 5 of 16


                          UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 IN RE:                                                ) Chapter 7
                                                       )
                                                       ) Case No. 14-29827
 180 PROPERTIES LLC aka CLEANSLATE                     ) Jointly Administered
 PROPERTIES SERVICES, LLC,                             )

                           Debtor.                     ) Honorable Pamela S. Hollis
                                                       )
                                                       ) Hearing Date: January 10, 2019
                                                       ) Hearing Time: 10:30 a.m.


 FIRST AND FINAL FEE APPLICATION OF FOX ROTHSCHILD LLP AS COUNSEL
    TO CHAPTER 7 TRUSTEE FOR ALLOWANCE OF COMPENSATION AND
          REIMBURSEMENT OF EXPENSES AND RELATED RELIEF

        Fox Rothschild LLP (“Fox Rothschild”), applies to this Court pursuant to 11 U.S.C. §§ 330

and 331, Fed. R. Bankr.P. 2002(a)(6), 2016(a) and Local Bankruptcy Rule 5082-1 for: (a)(1) the

total allowance and approval, on an interim and final basis, of $45,018.001 in new compensation

for 137.1 hours of professional services rendered by Fox Rothschild as general bankruptcy counsel

to Ira Bodenstein, solely in his capacity as the chapter 7 trustee (the “Trustee”) for the bankruptcy

estate of 180 Properties LLC aka Cleanslate Properties Services, LLC (the “Debtor”), for the

period beginning August 25, 2014 through and including June 10, 2018 (the “Application Period”);

and (ii) allow and approve, on an interim and final basis, the reimbursement of $6,019.04 for actual

costs incurred incident to those services. In support of this application (the “Application”), Fox

Rothschild states as follows:

              JURISDICTION, BACKGROUND AND SIGNIFICANT EVENTS


        1
           During the relevant period, Fox Rothschild through its predecessor firm Shaw Fishman Glantz & Towbin
LLC rendered legal services to the Trustee in the total amount of $42,518.00, but has included the amount of
$2,500.00 to prepare and file this fee application as well as any court appearances which may be necessary in
support thereof.


ACTIVE\64273480.v1-12/17/18
  Case 14-29827         Doc 86   Filed 12/17/18 Entered 12/17/18 14:41:04             Desc Main
                                  Document     Page 6 of 16


        1.      This Court has jurisdiction over the Application under 28 U.S.C. §§ 157 and 1334,

and Internal Operating Procedure 15 (a) of the United States District Court for the Northern District

of Illinois.

        2.      Venue of this proceeding is proper in this District pursuant to 28 U.S.C. §§ 1408

and 1409.

        3.      On August 15, 2014 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the

Northern District of Illinois.

        4.      On August 25, 2014, the Trustee was appointed as successor trustee to Robert B.

Katz for the Debtor’s estate.

        5.      On October 13, 2014, the Trustee filed the Application of Trustee for Authority to

Employ Counsel [Dkt. No. 25] (the “Shaw Fishman Retention Application”) to retain Richard M.

Fogel and the law firm of Shaw Fishman Glantz & Towbin LLC (collectively, “Shaw Fishman”)

as bankruptcy counsel in connection with the above-captioned bankruptcy case pursuant to 11

U.S.C. §§ 327 and 330 and Fed. R. Bankr. P. 2014.

        6.      On October 21, 2014, the Court entered an order [Dkt. No. 29] granting the Shaw

Fishman Retention Application, authorizing the Trustee to employ Shaw Fishman effective as of

August 25, 2014.

        7.      On June 11, 2018, Shaw Fishman merged with the law firm of Fox Rothschild LLP

(“Fox Rothschild”). All of the attorneys employed at Shaw Fishman joined Fox.

        8.      On August 1, 2018, the Trustee filed the Application of Trustee for Authority to

Retain Fox Rothschild LLP as Bankruptcy Counsel (the “Fox Retention Application”).




                                                 2

ACTIVE\64273480.v1-12/17/18
  Case 14-29827         Doc 86    Filed 12/17/18 Entered 12/17/18 14:41:04           Desc Main
                                   Document     Page 7 of 16


        9.      On August 16, 2018, the Court entered an order [Dkt. No. 80] granting the Fox

Retention Application, authorizing the Trustee to employ Fox Rothschild effective as of June 11,

2018.

                       SERVICES RENDERED BY FOX ROTHSCHILD

        10.     During the Application Period, Fox Rothschild assisted the Trustee, with, among

other things, resolving motions for relief from stay filed by Christopher Rintz and TD Auto Finance

LLC, the retention of Popowcer Katten, Ltd. as accountant, the sale of certain equipment free and

clear of liens, the retention of an auctioneer to assist with the sale, a motion to compromise the

secured claim of the Housing Partnership Fund, Inc., the filing of a Rule 2004 motion in connection

with Mercy Housing and the CARA Program, multiple complaints to recover preferential transfers

and multiple motions to approve settlements pursuant to Fed. R. Bankr. P. 9019.

        11.     The Fox Rothschild statement of services rendered and expenses incurred (the

“Invoices”) for the Application Period are attached hereto as “Exhibit A“ and incorporated herein

by reference. The Invoices provide detailed descriptions of all services rendered, as well as the

timekeeper, date, and amount of time expended.

        12.     In the aggregate, Fox Rothschild attorneys and paralegals rendered 137.10 hours of

legal services to the Trustee in connection with this Case during the Application Period. All of the

services reflected on the attached Invoices pertain to this Case and were rendered at the request of

the Trustee in the exercise of his duties under 11 U.S.C. § 1106. At the customary hourly rates

charged by Fox Rothschild’s attorneys and paralegals, the aggregate amount due Fox Rothschild

for the services rendered during the Application Period is $42,518.00, for an average hourly rate

of approximately $310.12.        The expenses for which reimbursement is requested are those




                                                 3

ACTIVE\64273480.v1-12/17/18
  Case 14-29827         Doc 86     Filed 12/17/18 Entered 12/17/18 14:41:04         Desc Main
                                    Document     Page 8 of 16


customarily charged by Fox Rothschild to all of its clients. The aggregate expense reimbursement

reflected on the attached Invoices sought by this Application is $6,019.04.

        13.     The hourly rates charged by Fox Rothschild with respect to its legal services

compare favorably with the rates charged by other Chicago metropolitan firms having attorneys

and paralegals with similar experience and expertise as the Fox Rothschild professionals. Further,

the amount of time spent by Fox Rothschild with respect to the Cases is reasonable given the

difficulty of the issues presented, the time constraints imposed by the circumstances, and the

ultimate benefit to the Estates.

        14.     In an effort to provide the court and parties in interest with understandable

information concerning the amount and nature of Fox Rothschild’s services during the Application

Period, and in compliance with Local Bankruptcy Rule 5082-1, Fox Rothschild has classified its

services into seven (7) separate categories of services, as follows:

           Description                     Total Hours                 Total Fees Incurred

 401 K Plans                                    0.7                                     $266.50

 Avoidance Actions                              93.4                                 $25,555.50

 Case Administration                            1.3                                     $343.50

 Creditors and Claims                           14.4                                  $4,629.00

 General Investigation                          17.0                                  $7,861.00

 Retention of Professionals                     5.6                                   $2,100.00

 Sale of Assets                                 4.5                                   $1,762.50

          TOTAL                                137.1                                 $42,518.00




                                                 4

ACTIVE\64273480.v1-12/17/18
  Case 14-29827         Doc 86    Filed 12/17/18 Entered 12/17/18 14:41:04           Desc Main
                                   Document     Page 9 of 16


        15.     The following is a separate description of each of Fox Rothschild’s principal

categories of activities, which generally describe the tasks performed. The Invoices provide

detailed descriptions of all services rendered in each of the following categories and the

timekeeper, date and amount of time expended in each category. Summary charts for each

category setting forth each professional who rendered services, total time and value of services,

and the total dollar value are also provided herein as follows:

        A.      401 K Plans

        16.     Fox Rothschild expended 0.7 hours of professional services having a value of

$266.50 pertaining to the review of issues regarding the Debtor’s 401 K plan and the appointment

of a third party administrator to terminate the plan.

        17.     The chart below is a summary of the total amount of time entered by each

timekeeper for this category during the Application Period, as well as the corresponding dollar

value of those services.

          Professional                         Hours                          Amount

 John W. Guzzardo                                0.7                           $266.50



        B.      Avoidance Actions

        18.     Fox Rothschild expended 93.4 hours of professional services having a value of

$25,555.50 pertaining to the review and analysis of potential avoidance actions, preparation of

demand letters to creditors and analysis of responses thereto, preparation of preference complaints,

negotiation of settlements and preparation of related settlement agreements and motions to approve

same, preparation of dismissals of avoidance actions and preparation of default judgment papers

where appropriate.


                                                  5

ACTIVE\64273480.v1-12/17/18
  Case 14-29827         Doc 86   Filed 12/17/18 Entered 12/17/18 14:41:04           Desc Main
                                  Document     Page 10 of 16


        19.     The chart below is a summary of the total amount of time entered by each

timekeeper for this category during the Application Period, as well as the corresponding dollar

value of those services.

          Professional                       Hours                           Amount

 John W. Guzzardo                              2.2                           $921.00

 Terence G. Banich                             0.6                           $285.00

 Christina M. Sanfelippo                      89.7                         $24,219.00

 Bernard Thomas                                0.9                           $130.50



        C.      Case Administration

        20.     Fox Rothschild expended 1.3 hours of professional services having a value of

$343.50 pertaining to the review of the Debtor’s bankruptcy petition and initial pleadings and the

review of a UCC search obtained on the Debtor.

        21.     The chart below is a summary of the total amount of time entered by each

timekeeper for this category during the Application Period, as well as the corresponding dollar

value of those services.

          Professional                       Hours                           Amount

 John W. Guzzardo                              0.5                           $187.50

 Patricia M. Fredericks                        0.8                           $156.00



        D.      Creditors and Claims




                                                6

ACTIVE\64273480.v1-12/17/18
  Case 14-29827         Doc 86   Filed 12/17/18 Entered 12/17/18 14:41:04             Desc Main
                                  Document     Page 11 of 16


        22.     Fox Rothschild expended 14.4 hours of professional services having a value of

$4,629.00 pertaining to the claims review process including the analysis and resolution of the

Housing Partnership Fund and AIG claims.

        23.     The chart below is a summary of the total amount of time entered by each

timekeeper for this category during the Application Period, as well as the corresponding dollar

value of those services.


          Professional                         Hours                           Amount

 Christine M. Sanfelippo                        10.5                          $2,835.00

 Terence G. Banich                              3.9                           $1,794.00



        E.      General Investigation

        24.     Fox Rothschild expended 17.0 hours of professional services having a value of

$7,861.00 pertaining to the investigation of potential claims against certain insiders of the Debtor,

including the preparation of a motion for a Rule 2004 examination, the issuance of subpoenas and

the review of documents produced in response thereto.

        25.     The chart below is a summary of the total amount of time entered by each

timekeeper for this category during the Application Period, as well as the corresponding dollar

value of those services.

          Professional                         Hours                           Amount

 John W. Guzzardo                               0.5                            $192.50

 Terence G. Banich                              16.5                          $7,668.50




                                                 7

ACTIVE\64273480.v1-12/17/18
  Case 14-29827         Doc 86    Filed 12/17/18 Entered 12/17/18 14:41:04           Desc Main
                                   Document     Page 12 of 16


        F.       Retention of Professionals

        26.      Fox Rothschild expended 5.6 hours of professional services having a value of

$2,100.00 pertaining to the Trustee’s applications to retain counsel, an accountant and the

independent 401(k) plan fiduciary.

        27.      The chart below is a summary of the total amount of time entered by each

timekeeper for this category during the Application Period, as well as the corresponding dollar

value of those services.

             Professional                      Hours                           Amount

 John W. Guzzardo                                5.6                          $2,100.00


        G.       Sale of Assets

        28.      Fox Rothschild expended 4.7 hours of professional services having a value of

$1,762.50 pertaining to the preparation of a motion to sell the Debtor’s assets pursuant to section

363 of the Bankruptcy Code and attendance at a Court hearing in connection therewith.

        29.      The chart below is a summary of the total amount of time entered by each

timekeeper for this category during the Application Period, as well as the corresponding dollar

value of those services.

             Professional                      Hours                           Amount

 John W. Guzzardo                                4.7                          $1,762.50


                SUMMARY OF SERVICES RENDERED BY PROFESSIONAL

        30.      In summary, the total compensation sought for each professional with respect to the

aforementioned categories is as follows:




                                                  8

ACTIVE\64273480.v1-12/17/18
  Case 14-29827         Doc 86      Filed 12/17/18 Entered 12/17/18 14:41:04           Desc Main
                                     Document     Page 13 of 16


      Professional               Position      Hourly Rate        Billed Hours         Amount

 Terence G. Banich            Member         $450.00             2.2              $990.00

 Terence G. Banich            Member         $460.00             11.5             $5,290.00

 Terence G. Banich            Member         $475.00             73               $3,467.50

 Christina M.                 Associate      $270.00             100.2            $27,054.00
 Sanfelippo
 Patricia M.                  Paralegal      $195.00             0.8              $156.00
 Fredericks
 Bernard Thomas               Paralegal      $145.00             0.9              $130.50

 John W. Guzzardo             Associate      $375.00             11.1             $4,162.00

 John W. Guzzardo             Associate      $385.00             0.9              $346.50

 John W. Guzzardo             Associate      $395.00             1.4              $553.00

 John W. Guzzardo             Of-Counsel     $460.00             0.8              $368.00

 TOTAL                                                           137.1            $42,518.00


        31.     In evaluating this Application, this Court should consider the following: (a) the

value of the services rendered by Fox Rothschild on behalf of the Trustee; (b) the nature and

complexity of the issues presented; (c) the skill required to perform the legal services properly; (d)

the customary fees charged by other professionals in this case and in similar cases; the experience

and ability of the professionals involved; and (f) the amount of compensation awarded in similar

cases. When viewed either individually or collectively, these factors support an award of the

requested compensation in full.

        32.     Fox Rothschild has conscientiously attempted to avoid having multiple attorneys

appear on behalf of the Trustee. To the greatest extent possible, meetings, court appearances,

negotiations and other matters were handled on an individual basis.



                                                  9

ACTIVE\64273480.v1-12/17/18
  Case 14-29827          Doc 86   Filed 12/17/18 Entered 12/17/18 14:41:04              Desc Main
                                   Document     Page 14 of 16


        33.     Given the criteria set forth in 11 U.S.C. § 330, namely: (a) the nature, extent and

value of the services; (b) the time spent; (c) the rates charged for such services; (d) the performance

of the services within a reasonable amount of time commensurate with the complexity, importance

and nature of the problem, issue or task addressed; and (e) the reasonableness of the services based

on the compensation charged by comparably skilled practitioners in other bankruptcy and non-

bankruptcy matters, Fox Rothschild respectfully submits that the requested compensation

represents a fair and reasonable amount that should be allowed in full and on a final basis.

                                            EXPENSES

        34.     The aggregate amount of expenses for which reimbursement is being sought is

$6,019.04. All of the expenses for which reimbursement is requested are expenses which Fox

Rothschild customarily recoups from its clients. An itemization of the expenses is attached hereto

as part of Exhibit A. The types of costs for which reimbursement is sought are listed below:

  Internal Photocopy                                              10¢ per page
  Overnight Delivery (e.g., Federal Express)                      actual cost
  Filing Fees                                                     actual cost
  Miscellaneous                                                   actual cost
  On Line Legal or Factual Research (Pacer)                       actual or prorated percentage cost
  Postage                                                         actual cost
  Process Server                                                  actual cost
  Westlaw                                                         actual or prorated percentage cost
  Local Telephone                                                 Actual cost
  Outgoing/Income Facsmiles                                       No cost
  Local and Long Distance Travel                                  Actual cost
  Recording Fees                                                  Actual costs
  Deposition Costs                                                Actual costs

        35.     The specific expenses for which reimbursement is requested during the Application

Period are as follows:




                                                  10

ACTIVE\64273480.v1-12/17/18
  Case 14-29827         Doc 86   Filed 12/17/18 Entered 12/17/18 14:41:04            Desc Main
                                  Document     Page 15 of 16


 Internal and Vendor Photocopy                     $748.40

 PACER                                             $122.71

 Federal Express                                   $131.08

 Postage                                           $517.20

 Westlaw                                           $538.54

 Filings                                           $2,626.00

 Intuit                                            $809.11

 Process Server                                    $405.00

 State Lien Search                                 $121.00



          36.   All of the expenses for which reimbursement is requested are actual and necessary

expenses, which Fox Rothschild incurred in the course of providing services to the Trustee. All

expenses were billed in the same manner as Fox Rothschild bills its non-bankruptcy clients.

Further, the expenses for which reimbursement is sought constitute the types and amounts

previously allowed by bankruptcy judges in this and other judicial districts.

                              COMPLIANCE WITH 11 U.S.C. § 504

          37.   Other than as provided for and allowed by 11 U.S.C. § 504, there is no agreement

between Fox Rothschild and any other firm, person or entity for the sharing of division of any

compensation payable to Fox Rothschild.

                                            NOTICE

          38.   Notice of this Application has been provided in accordance with Federal Rule of

Bankruptcy Procedure 2002(a)(6) to (i) the Office of the United States Trustee; (ii) counsel for the




                                                11

ACTIVE\64273480.v1-12/17/18
  Case 14-29827         Doc 86    Filed 12/17/18 Entered 12/17/18 14:41:04             Desc Main
                                   Document     Page 16 of 16


Debtor; (iii) all creditors requesting notice in this case; and (iv) all creditors who filed proofs of

claim. Fox Rothschild requests that the Court finds this notice sufficient under the circumstances.

                                          CONCLUSION

        WHEREFORE, Fox Rothschild LLP respectfully requests the entry of an order,

substantially in the form attached hereto, that:

        a)      Approves and allows Fox Rothschild’s compensation in the amount of
                $45,018.00, on a final basis, for services provided during the Application
                Period beginning August 25, 2017 through and including June 10, 2018;
        b)      Approves and allows Fox Rothschild $6,019.04 in expense reimbursement,
                on a final basis, for expenses incurred during the Application Period
                beginning August 25, 2014 through and including June 10, 2018;

        c)      Authorizes the Trustee to pay Fox Rothschild $45,018.00 in allowed fees;
        d)      Authorizes the Trustee to pay Fox Rothschild $6,019.04 in allowed
                expenses; and
        e)      Provides Fox Rothschild with such additional relief as may be appropriate
                and just under the circumstances.



                                                   Respectfully submitted,

                                                   FOX ROTHSCHILD LLP

 Dated: December 17, 2018                          By:     /s/ Ira Bodenstein
                                                   Ira Bodenstein
                                                   321 North Clark Street, Suite 800
                                                   Chicago, IL 60654
                                                   Tel: (312) 541-0151
                                                   Fax: (312) 980-3888

                                                   Counsel for the Trustee




                                                   12

ACTIVE\64273480.v1-12/17/18
